                    Case 20-11602-BLS        Doc 11     Filed 06/19/20       Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                             Chapter 11

    FACTOM, INC.,1                                     Case No. 20-11602 (BLS)

                             Debtor.                   Obj. Deadline: July 3, 2020 at 4:00 p.m.


        APPLICATION OF DEBTOR FOR ORDER AUTHORIZING IT TO EMPLOY
            AMINI LLC AS COUNSEL NUNC PRO TUNC TO JUNE 18, 2020

             The Debtor hereby moves for an order, in the form annexed hereto, authorizing it to employ

Amini LLC as counsel nunc pro tunc to June 18, 2020, pursuant to Bankruptcy Code section

327(a).

                                  AMINI LLC’S QUALIFICATIONS

             1.     The Debtor wishes to employ Amini LLC as its counsel because of its extensive

chapter 11 knowledge and experience.

             2.     Amini LLC began representing the Debtor on May 19, 2020. In preparing for its

representation in this case, Amini LLC familiarized itself with the Debtor’s business and the legal

issues presented herein. As a result, Amini LLC is well qualified and uniquely able to represent

the Debtor efficiently.

                          PROFESSIONAL SERVICES TO BE RENDERED

             3.     The Debtor seeks authority to employ Amini LLC as its counsel to inter alia:

                    (a) Advise the Debtor as to its rights and powers as debtor in possession, and with
                        respect to the administration of this chapter 11 case;

                    (b) Prepare motions, objections, notices, orders, reports and other papers as may be
                        appropriate;




1The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750.
The last 4 digits of its taxpayer identification number are 6915.
               Case 20-11602-BLS         Doc 11     Filed 06/19/20    Page 2 of 3



               (c) Attend meetings and negotiate with creditors and their representatives and other
                   parties in interest;

               (d) Appear before this Court and any appellate courts to represent the interests of
                   the Debtor and its estate;

               (e) Assist the Debtor in reviewing, estimating and resolving claims asserted against
                   it or its estate;

               (f) Take any necessary action on behalf of the Debtor to negotiate and confirm a
                   chapter 11 plan; and

               (g) Perform all other necessary legal services for the Debtor in connection with the
                   administration of this case, including soliciting and tabulating votes on a
                   chapter 11 plan.

                            PROFESSIONAL COMPENSATION

       4.      The Debtor understands that Amini LLC intends to apply for allowance of

compensation on an hourly basis for professional services rendered, and to seek reimbursement of

actual and necessary expenses incurred in connection with this case and any associated adversary

proceeding or appeal.

       5.      The Debtor further understands that Amini LLC will bill at its customary hourly

rates which, with respect to the professionals expected to work on this matter are as follows:

Avery Samet—$550/hour; Jeffrey Chubak—$500/hour; Paralegals—$130-$150/hour. The firm

has agreed to waive fees for travel time in connection with this engagement.

                         CONNECTIONS; DISINTERESTEDNESS

       6.      Amini LLC has advised the Debtor that, to the best of its knowledge, it has no

connections with the Debtor, its creditors, the United States Trustee for this District, any person

employed by the Office of the United States Trustee or any other party in interest.

       7.      Amini LLC’s statement pursuant to Rule 2014(a), and disclosure of its

compensation pursuant to Rule 2016(b), are set forth in the annexed Declaration of Jeffrey Chubak.




                                                2
               Case 20-11602-BLS         Doc 11      Filed 06/19/20     Page 3 of 3



       8.      Based on the Debtor’s review of the declaration, the Debtor believes Amini LLC

does not hold or represent an interest adverse to the Debtor and is disinterested.

                                     NO PRIOR REQUEST

       9.      No prior application has been made for the relief requested herein to this Court or

to any other court.

       WHEREFORE, the Debtor requests that the Court enter the annexed proposed order and

grant such other and further relief as this Court deems just and proper.


             8 2020
Dated: June 12,                                       FACTOM, INC.


                                                      Paul Snow, CEO




                                                 3
